Citation Nr: 1236359	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-09 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right great toe and foot disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the Veteran's left and right foot conditions and his claimed psychiatric disorders. Jurisdiction was later transferred to the RO in Baltimore, Maryland.

The Veteran testified at a Central Office Board hearing before the undersigned in August 2010 in Washington, DC; a transcript of that hearing is associated with the claims file.

The Board has re-characterized the Veteran's claim for a psychiatric disorder in order to comport with the United States Court of Appeals for Veteran's Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim for service connection for PTSD was to be construed as a claim for any psychiatric disorder.

In October 2010, the Board granted the Veteran's claim for entitlement to service connection for a left foot disability and remanded the claims for entitlement to service connection for a psychiatric disability and a right foot disability.






FINDINGS OF FACT

1.  The Veteran was diagnosed with right hallux valgus of the right great toe while on active duty; he is currently has a diagnosis of hallux abducto valgus of the right great toe.

2.  The Veteran's competent and credible lay testimony demonstrates that the symptomatology associated with his right foot disability has been ongoing since his discharge from active duty service.

3.  An acquired psychiatric disorder, to include major depressive disorder, began during service; the Veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a right foot disability, to include hallux valgus of the right great toe, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, to include major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

The Board notes here that the Veteran's claim of entitlement to service connection for a psychiatric disability was remanded in October 2010 in order to provide the Veteran with a VA examination to determine whether he had a psychiatric disability that was related to service, taking into account his statements in the record that he was subject to abuse and neglect in his childhood from his stepfather and biological father.  The VA examiner did not mention this history in her February 2011 examination report wherein she provided her opinion linking the Veteran's current psychiatric disorder to active duty.  However, as will be discussed further below, the VA examiner provided her opinion after reviewing the entire record of evidence, including the Veteran's claims of prior abuse.  As such, and in light of the Board's decision to grant entitlement to service connection for both his right foot disability and a psychiatric disability, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims.  Moreover, any noncompliance with the prior remand instructions is deemed non prejudicial.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Right great toe and foot disorder 

In this case, the Veteran contends that he has a right great toe disorder that began during service. 

VA medical records dated in October 2003, December 2004, and January 2008 reveal a diagnosis of right hallux valgus.  Accordingly, the evidence provides that fundamental element of service connection, a current disability, has been met.  Brammer, McLain.

The Veteran's service treatment records reflect a diagnosis of bilateral hallux valgus in October 1988.  In February 1989, he was placed on a profile due to left and right hallux valgus of the first digit.  As such, the evidence reflects an in-service incurrence of right toe hallux valgus.  

The providers who have treated the Veteran for his right toe disorder have not offered opinions with regard to whether the Veteran's right toe disorder began during service, and the Veteran has not been provided with a VA examination for such a determination to be made.  However, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Veteran is competent to report observable symptoms, such as right foot pain. See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.

There are no medical records showing ongoing treatment from the time of his discharge in 1989 to 2002, when he began receiving ongoing treatment from the VA.  In this case, the Veteran testified at his CO hearing that he had ongoing pain in his right foot since his discharge from service, and that he had treated the pain himself, by staying off his feet as much as possible and using insoles provided by the VA.  The Veteran has not contradicted himself with regard to this testimony, and was deemed to be sincere.  Moreover, his testimony is plausible, especially in light of the in-service treatment.  For these reasons, his lay evidence is determined to be credible.  Therefore, through his testimony regarding ongoing symptoms of right foot pain, the Veteran has satisfied the final element necessary to establish service connection.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine is applied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




An acquired psychiatric disorder, to include PTSD and depression

The Veteran contends that he has a psychiatric disorder that is a result of incidents that occurred during his active duty.  Specifically, he claims that he has PTSD as a result of a pattern of verbal abuse in service from his superior officers following his left foot surgery in April 1989.

At his February 2011 VA examination, the Veteran was diagnosed with recurrent, moderate major depressive disorder.  As such, one of the fundamental elements of entitlement to service connection, a current disability, has been met. Brammer, McLain.

The Veteran's service treatment records do not reflect any treatment for a psychiatric disorder.  However, at his hearing, the Veteran indicated that he was harassed and ostracized while in service after undergoing surgery on his left foot and being placed in a cast for several months.  He testified that, during this time, his performance suffered and he was demoted to private.  He reported that he did not receive any psychiatric treatment while on active duty.  At his VA examination, the Veteran reported that he began to experience depressive symptoms in 1998, after transferring military unites.  After his transfer, he sustained a foot injury that required him to be in a cast for several months and that, as a result, he was verbally harassed, became isolated, turned to drugs and was ultimately demoted.  The Board notes that the Veteran's service personnel record indicates decreased work performance appraisals in April 1989, and was noted to have been sleeping at his desk.  He was subjected to a reduction in pay in August 1989.  As his service personnel records support his contentions of an in-service onset of behaviors potentially signifying psychiatric problems, his claims in this regard are considered credible.  As such, the evidence reflects an in-service incurrence of a psychiatric disorder.  Shedden.

After separation from service, the Veteran reportedly continued to experience depressive symptoms and used substances to self medicate.  His post-service medical records, reflect ongoing psychiatric treatment since 2002.  He has consistently reported harassment in service and depressive symptoms since his discharge.  Thus, even in the absence of ongoing treatment since his discharge, his lay statements support his contentions of continuous depressive symptoms since service.  Buchanan.

The VA examiner who provided the February 2011 examination reviewed the entire claims file and took a complete history from the Veteran.  Based on the evidence of record and her examination of the Veteran, she found that it was at least as likely as not that the Veteran's diagnosis of major depressive disorder was a result of his military experience.  Thus, a link between active duty and his current psychiatric disability has been established.  Shedden.

The Board notes that the Veteran has, at times, reported abuse in his childhood.  In January 2006, he reported verbal, emotional and physical abuse by his stepfather and "neglect" by his biological father.  However, the Veteran's reports of this abuse have been inconsistent, as he reported that he had a childhood free of abuse at his February 2011 VA examination.  In addition, there is no evidence of any preexisting psychiatric treatment or disorder prior to his entrance into active duty.  He has offered no thorough contentions regarding his reports of abuse, and there is no indication of any physical abuse.  His claim is based on his consistent contentions that his psychiatric disorder began during service.  The February 2011 VA examiner provided her opinion after reviewing the entire record of evidence, including the Veteran's intermittent claims of prior abuse, and found that his psychiatric disorder is, in fact, related to active duty.  For the reasons stated above, the examiner's failure to expressly address the childhood abuse is not deemed to be significant- as stated earlier, to the extent that the prior remand instructions were not fully complied with, this error is not prejudicial given the favorable disposition in this matter.

The Board notes here that the Veteran has not been found to have PTSD.  His records include several negative PTSD screens, and the February 2011 VA examiner found specifically that he did not meet the DSM-IV criteria for PTSD.  As such, service connection for PTSD is not warranted.

However, the evidence supports a grant of entitlement to service connection for a psychiatric disability, to include major depressive disorder.  As such, service connection is granted for a psychiatric disability, to include major depressive disorder.

ORDER

Service connection for a right foot and great toe disability, to include right hallux valgus of the great toe, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a psychiatric disability, to include major depressive disorder, is granted, subject to governing criteria applicable to the payment of monetary benefits.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


